Order entered October 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00997-CV

                           STEVEN EUGENE FLOYD, Appellant

                                               V.

                            SHANNA NICOLE FLOYD, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV15-00307-V

                                           ORDER
       Before the Court is a letter from appellant received October 1, 2015. In the letter,

appellant informs the Court he has requested the clerk’s and reporter’s records and is awaiting to

hear from the reporter, Deborah Slovak, as to her fees. He also requests the appellate filing fee

be charged to appellee.

       We note the clerk’s record has been filed, but the reporter’s record has not. Accordingly,

we ORDER Ms. Slovak to file, no later than November 9, 2015, either the reporter’s record or

written verification that appellant has been notified of her fees but has not paid or made

arrangements to pay them. We note the record does not reflect appellant filed an affidavit of

indigence. Accordingly, we caution appellant that, if the Court receives written verification that
he has not paid or made arrangements to pay for the record, we will submit the appeal without

the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DENY appellant’s request to charge appellee the appellate filing fee and ORDER

appellant to pay the fee no later than November 9, 2015.




                                                      /s/   CRAIG STODDART
                                                            JUSTICE